DETAILED ACTION

Response to Amendment
Amendments, filed on January 6, 2021, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 103
Claims 1 – 5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katoh et al. (U.S. Patent App No. 2020/022986 A1 and corresponding family documents) in view of Matsutani et al. (U.S. Patent No. 10,207,323 B2).
Regarding claim 1, Katoh et al. disclose a compact (Title; Abstract; examples) comprising coated soft-magnetic particles (Abstract and at least Paragraph 0011) collected, the coated soft-magnetic particles including iron-based particles (ibid) and insulating coatings that cover surface of the iron based particles (ibid and Paragraph 0045), wherein the compact is used for a magnetic core (Title; Abstract), at least part of a surface of the compact is covered with an iron-based oxide film, including this oxide film at least Paragraphs 00066 and 0072), wherein a portion of the iron-based oxide film may contain Fe3O4 (Paragraphs 0067 and 0069).
Katoh et al. fail to disclose the exact size of the core (“magnetic path cross section has a cross-sectional perimeter of more than 20 mm”), the average thickness of the iron-based oxide film (“iron-based oxide film having an average thickness of 5 m or more and 10.0 m or less”), and fails to disclose tailoring the Fe3O4 content relative to size aspect of the core (surface area versus volume ratio).
However, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an appropriate size of a magnetic core, be it 20 microns, 5 mm, 20 mm, or 200 mm, depending on the end use requirements of the magnetic core, such that it would have been obvious to meet the claimed “cross-sectional perimeter of more than 20 mm” limitation by optimizing the results effective variable of the magnetic core’s size through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955). Another way to put this is that a skilled artisan could easily change the size of an object such as a magnetic core as a mere obvious variation. Finally, the Examiner notes that Katoh et al. appears to disclose a perimeter of the core greater than 20 mm as being obvious/known (Paragraph 0076).
Similarly, the Examiner deems it would have been obvious to one having ordinary skill in the art to determine a suitable thickness of the iron-based oxide coating surrounding the core by optimizing the results effective variable of the coating layer thickness through routine experimentation, especially noting that Ueno et al. explicitly teach forming this coating to insure that the soft magnetic particles are can be prevented from being exposed (Paragraph 0086).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This is further supported by Matsutani et al., though without exact magnitudes of thickness.  Matsutani et al. teach a similar invention where soft magnetic core particles 1 are coated by an oxide coating 2 that contains a similar element as in the magnetic particles (col. 2, lines 49 – 6 and col. 4, lines 39 – 45: Al2O3 over Fe-Si-Al magnetic core particles), with a second iron-oxide based material 3 not only segregating the particles but entirely encompassing all of the particles (Figures and FeAl2O4 per the col. 4 citation above).  It is the Examiner’s opinion that the concept of forming a iron-
Regarding the amount of Fe3O4 content relative to size aspect of the core, the examiner notes that all of the claimed options (1) – (3) encompass lower ranges of 0 or near 0% Fe3O4.  While Katoh et al. fails to disclose an exact percentage of Fe3O4 content, Katoh et al. does explicitly teach that the amount of iron oxides (of all types) should be minimized because they have less resistance than the other oxides and also predominantly arise due to damaged surface grains (Paragraph 0069).  However, the Examiner notes that Katoh et al. clearly teach that the surface oxidized coating layer is formed on all surfaces of the core, even those that are not processed (Paragraph 0072).  This is further supported by Matsutani et al., which teaches the FeAl2O4 layer formed over an Al2O3 inner coating layer (noting that Katoh et al. disclose a substantially identical Fe-Al core particle with an Al2O3 inner coating layer ~ see Paragraph 0074).  As such, the Examiner deems that it would have been obvious to one of ordinary skill in the art to utilize iron-based oxide coatings like those taught in Katoh et al., wherein the amount of Fe3O4 content is zero or near zero, which would read on all three of the options, because Katoh et al. teach that the amount of the iron oxide in the second oxide layer should be minimized and Matsutani et al. disclose using a Fe-Al / Al2O3 / Fe-Al2O4 structure is recognized in the art.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Katoh et al. to utilize magnetic cores meeting the claimed dimensional limitations as matters of routine optimization well within the knowledge of a person of ordinary skill in the art, and to utilize Fe3O4 contents near zero, as little to no Fe3O4 content is taught as suitable for forming the iron-based oxide coating and still achieving the disclosed benefits of protecting the exposed soft magnetic particles, as recognized in the art and taught by Matsutani et al. above.
Regarding claim 2, these limitations are deemed obvious for the reasons noted above (same optimizations).
Regarding claims 3 and 7, these limitations are met for the reasons noted above (again noting that Katoh et al. teach forming the iron oxide based second oxide coating on both processed and non-processed surfaces in Paragraph 0072).
see examples), wherein Katoh et al. explicitly teach that the density of the core is a critical parameter (at least Paragraph 0077). The Examiner deems that it would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to optimize the density of the dust core to values within the claimed limits, as a matter of the compaction pressure, amount of insulation on the particles, etc.  The closer to a relative density of 1.0 (100%), the more soft magnetic particles the dust core comprises (but the less insulation between the particles).  This optimization is well recognized in the art (see at least Paragraphs 0076 – 0081 of previously cited Ueno et al., of record) and, as such, the Examiner deems that the relative density would have been a parameter easily optimized by a skilled artisan.
Regarding claim 5, Katoh et al. disclose coil components meeting the claimed limitations (at least Figure 9).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  while no claims have been indicated as allowable, the Examiner notes that the prior art of record fails to teach or suggest any correlation between Fe3O4 and the overall performance of the magnetic core in this outer ‘second oxide’ layer.  Applicants’ Tables appear to have some evidence with regard to hysteresis loss, core loss, etc. when controlling the Fe3O4 content, but several questions/issues remain.
First, the claims are open to no Fe3O4 being present, so structures like the FeAl2O4 layer in Matsutani et al. reads on all of the claimed conditions (1) through (3).  This can be addressed by requiring Fe3O4 to be present at a >0% amount.
Second, the claims must be commensurate in scope with any showing of unexpected results. This may already be the case, but depends on the following…
Third, Applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D’Ancicco, 439 F.2d 1244, 1248, In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).
In addition, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner’s position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Response to Arguments
The rejection of claims 1 - 5 under 35 U.S.C § 103(a) – Ueno et al. or Kusawake et al.
The above noted rejection has been withdrawn because Applicants’ amendment(s) have set forth new limitations (e.g. the amended language) no longer anticipated, nor rendered obvious, by the above noted rejection.

The rejection of claims 1 – 5 and 7 under 35 U.S.C § 103(a) – Katoh et al. in view of Matsutani et al.
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  In so far as they apply to the present rejection of record, Applicant(s) argue that the iron oxide coating is only formed on the metal particle portions that are ‘broken’ during processing. The Examiner notes that Katoh et al. teaches that the iron-oxide based coating is preferably formed on all surface s of the core, even if they have not been processed (i.e. no broken grains), as well as explicitly teaching that care should be taken to minimize the breakage of grains. Finally, Matsutani et al. explicitly discloses (Figures) an iron oxide coating fully surrounding the oxide coated soft magnetic particles, as well as explicitly teaching an Fe-Si-Al / Al2O3 / FeAl2O4 tri-layered structure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants’ amendment resulted in embodiments not previously considered (i.e. amended subject matter to claim 1) which necessitated the new grounds of rejection, and hence the finality of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
February 18, 2021